DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-12 are allowed.
                                                      Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 

Kuramochi (US 20160102487) teaches the following:

the first hinge shaft, such that the cam member is rotatable together with the first hinge shaft; an actuating member being slidable along with a rotary movement of the cam member; elastic means for urging a sliding movement of the actuating member in one direction; and a joint member for linking the actuating member with the operating mechanism [0009].


Regarding claim 1,the  prior art does not teach a linkage mechanism, adapted to be assembled on a plate, the linkage mechanism comprising: a pivoting assembly, comprising a rotating axis; a cam, sleeved on the rotating axis to pivot coaxially with the rotating axis; a sliding assembly, assembled on the plate and comprising a leaning element and a sliding frame, wherein the leaning element is located on one side of the cam, and the sliding frame pivots the leaning element and has at least one limiting area; and at least one linkage, assembled on the plate and located in the limiting area of the sliding frame, the linkage comprising a main body portion, and a first linkage portion and a second linkage portion connecting the main body portion, wherein the first linkage portion protrudes beyond the limiting area, wherein when the pivoting assembly drives the cam to pivot from a first position to a second position, the cam pushes against the leaning element to slide the sliding frame in a first direction relative to the plate, and the limiting area of the sliding frame interferes with the first linkage portion of the linkage to rotate the main body portion in a first clock direction to allow the second linkage portion to provide a thrust in a second direction, and the first direction is different from the second direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         	May 14, 2022